DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
This Office action is responsive to the amendment filed 30 August 2021.  Claims 1-20 are pending.  Claims 5, 11-13 and 20 are withdrawn.  Claims 1-4, 6-10 and 14-19 are examined.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 in line 7 includes “the discharge port side.” It is believed to be in error for - - a discharge port side. - -  Appropriate correction is required.

    PNG
    media_image1.png
    528
    902
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-10 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hughes (U.S. Publication No. 2013/0298561).
Regarding claim 1, Hughes teaches a fuel injector (20, Fig. 1), comprising: a premix tube (62, Annotated Fig. A) which introduces air (132, Annotated Fig. A) from an inlet port (130, ¶32, inlet is upper end of tube 62) into an internal space (Annotated Fig. A, internal space is space between peripheral wall 134 of tube 62) and discharges an air-fuel mixture (40, Annotated Fig. A, Fig. 6) in which the air and fuel (22, Fig. 5) are mixed  (¶33) from a discharge port (142, Fig. 5), the premix tube having an axis which extends in an axial direction and a circumference centered on the axis (Annotated Fig. A); a fuel introduction unit (58, 60, Fig 2) which introduces fuel into the internal space (¶25,¶33, Annotated Fig. A, fuel is introduced via holes 131); and a downstream side plate (61, Fig. 2) through which an end part on the discharge port side of the premix tube penetrates and which supports the end part on a downstream side of the premix tube (Fig. 4 shows holes and tubes 62 going through plate 61); wherein the premix tube includes: a tube body(134, Annotated Fig. A, peripheral wall 134 forms the tube body) in which a through-hole (Annotated Fig. A, spaces between upwardly bent guide parts, such as 162) which allows communication between the internal space and an external space (Annotated Fig. A external space is space above plate 12 from which air 132 enters through plate and into tube 62) is formed at an upstream side end part on a side close to the inlet port (Annotated Fig. A, the through holes are at the end of the tube 62 between the upwardly bent guide parts. They are at an upstream side end part of the tube 62 on a side close to the inlet port), the through-hole extending through the tube body in a radial direction of the tube body (Annotated Fig. A, the through-holes includes the spaces between the upwardly bent guide parts as described in ¶41. Hence, the through-hole extends in a radial direction of the tube body), the through-hole extending in the circumferential direction from a first end surface of the tube body to a second end surface of the tube body (Annotated Fig. A, the through hole extends circumferentially between the first end surface and the second end surface), the first and second end surfaces each extending in the axial direction (first and second end surfaces include a portion of the structure that is bent upwards –or downwards as shown in Fig. 11. Thus, the first and second surfaces extend in the axial direction); and a guide part which extends from one of the first and second end surfaces in a radially inward direction (Annotated Fig. A, the guide part extends from the first end surface in a radially inward direction.).
Regarding claim 2, Hughes teaches the invention as claimed and discussed above and Hughes further teaches the guide part includes an inner guide part (Annotated Fig. A) extending from the one of the first and second end surfaces in a radially inner direction (Annotated Fig. A, the inner guide part extends from the first end surface) toward an inner side of the inlet port and toward the other of the first and second end surface (Annotated Fig. A, the inner guide part extending from the first end surface extends towards the opposite side of the tube, which is an inner side of the inlet port and towards the second end surface).
Regarding claim 3, Hughes teaches the invention as claimed and discussed above and Hughes further teaches the guide part includes an outer guide part (Annotated Fig. A) extending from the one of first and second end surfaces in a radially outer direction (the outer guide part in Annotated Fig. A extends from the first end surface. It includes a portion that extends in the radially outward direction) toward an outer side of the inlet port (Annotated Fig. A shows the outer guide extending towards an outer side of the inlet port) and toward a side close to the other of the first and second end surfaces (Annotated Fig. A, the outer guide part has a portion that extends towards the second end surface).
Regarding claim 4, Hughes teaches the invention as claimed and discussed above and Hughes further teaches a plurality of guide parts and through-holes are provided at intervals in the circumferential direction of the inlet port (Annotated Fig. A shows two guide parts at an interval in the circumferential direction. In Fig. 7, the four wedges including 164 and 168 are a plurality of guide parts. The apertures 162 between the wedges are through-holes. The plurality of guide parts and through-holes are provide at intervals in the circumferential direction.).
Regarding claim 6, Hughes teaches the invention as claimed and discussed above and Hughes further teaches the fuel introduction unit (58, 60) includes: the downstream side plate 61; 
Regarding claim 7, Hughes teaches the invention as claimed and discussed above and Hughes further teaches a gas turbine comprising the fuel injector (Fig. 1).
Regarding claim 8, Hughes teaches the invention as claimed and discussed above and Hughes further teaches the guide part includes an outer guide part (Annotated Fig. A) extending from the other side of the first and second end surface in a radially outward direction (Outer guide part in Annotated Fig. A extends from the first end surface and has a portion that extends  in a radially outward direction) toward an outer side of the inlet port Annotated Fig. A shows the outer guide extending towards an outer side of the inlet port) and toward a side close to the one of the first and second end surfaces (Annotated Fig. A, the outer guide part has a portion that extends towards the second end surface).
Regarding claims 9 and 10, Hughes teaches the invention as claimed and discussed above and Hughes further teaches a plurality of guide parts and through-holes are provided at intervals in the circumferential direction of the inlet port (Annotated Fig. A shows five through holes in an interval in the circumferential direction. In Fig. 7, the five wedges including 164 and 
Regarding claims 14, 15 and 16, Hughes teaches the invention as claimed and discussed above and Hughes further teaches the fuel introduction unit (58, 60) includes: the downstream side plate 61; an upstream side plate 12 disposed closer to the inlet port than to the downstream side plate, having an upstream side through-hole through which the premix tube passes (Fig. 4, ¶36, tube 62 can be threaded into plate 12), and configured to form a plenum between the upstream side plate 12, an outer wall of the premix tube 134, and the downstream side plate (¶25); a fuel supply pipe 58 which supplies fuel to the plenum; and a fuel through-hole formation part forming a portion of the outer wall 134 of the premix tube and forming a fuel through-hole penetrating through the outer wall of the premix tube (Annotated Fig. A, three holes 131 and adjacent structure are a fuel through-hole formation part that forms a portion of the outer wall and allows fuel to enter the premix tube, ¶32).
Regarding claims 17, 18 and 19, Hughes teaches the invention as claimed and discussed above and Hughes further teaches a gas turbine comprising the fuel injector (Fig. 1).
Response to Arguments
Applicant’s arguments with respect to the pending claims have been carefully considered
but are moot because the arguments do not apply to the new grounds of rejection discussed above in regards to the reinterpretation of Hughes in light of Applicant’s amendment. However, to the extent possible Applicant arguments have been addressed in the body of the rejections above, at the appropriate locations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/D.P.O./
Examiner, Art Unit 3741    

/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741